On Application eor Rehearing.
Levy, J.
The plaintiff, appellee, applies for a rehearing, and with his application files a copy of the citation and return thereon, accompanied- with a certificate of the clerk of the lower court, to the effect, that these documents had been inadvertently omitted from the transcript, under a misapprehension of the rules of this Court. It is too late to supply the omission after the case has been decided by us. By our decree the cause has been remanded to the lower court for further proceedings where the appellee may have an opportunity to bring the case properly before -that tribunal. We are called upon in the very nature of an application for rehearing to decide whether or not there is any error in our decision rendered on the record, which was before us. Bacas vs. Smith, 33 An. 142. There was no error in our opinion and decree, and the rehearing is therefore refused.